Case: 15-14080   Date Filed: 08/15/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-14080
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 9:15-cv-80388-DMM



LARRY E. KLAYMAN,

                                              Plaintiff - Appellant,

versus

HILLARY RODHAM CLINTON,
WILLIAM JEFFERSON CLINTON,
CLINTON FOUNDATION,
1271 Avenue of the Americans, 42nd Floor New York, New York 10020 Service:
Chairman Bruce Lindsey or Vice-Chairman Chelsea Clinton Mezvinsky
(nee’ Chelsea Victoria Clinton),
a.k.a. The William J. Clinton Foundation,
a.k.a. The Bill, Hillary and Chelsea Clinton Foundation,
CHERYL D. MILLS,
SIDNEY BLUMENTHAL,

                                              Defendants - Appellees.
                     Case: 15-14080      Date Filed: 08/15/2016     Page: 2 of 4


                                  ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                         (August 15, 2016)


Before WILLIAM PRYOR, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

          Larry Klayman, an attorney proceeding pro se, filed this action asserting a

common law claim of misappropriation of chattel, several claims under the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq., and

two Bivens1 claims alleging violations of his First and Fifth Amendment rights.

All of his claims arose out of two requests for public documents lodged with the

United States Department of State pursuant to the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. Klayman alleged, among other facts, that the State

Department failed to respond adequately because the defendants, Hillary Rodham

Clinton, William Jefferson Clinton, and the Clinton Foundation, misappropriated

responsive documents. The district court dismissed Klayman’s amended

complaint under Federal Rule of Civil Procedure Rule 12(b)(1) for lack of Article

III standing and, in the alternative, under Federal Rule of Civil Procedure 12(b)(6)

          1
              Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).



                                                  2
              Case: 15-14080     Date Filed: 08/15/2016    Page: 3 of 4


for failure to state a claim. The district court also denied Klayman’s motion to file

a second amended complaint, concluding that allowing the proposed amendment

would be futile. This appeal followed.

      We review de novo the dismissal of Klayman’s amended complaint for lack

of standing under Federal Rule of Civil Procedure 12(b)(1). See Stalley ex rel.

United States v. Orlando Regional Healthcare Sys., Inc., 524 F.3d 1229, 1232

(11th Cir. 2008). We also review de novo the district court’s determination that his

proposed amendment to the complaint would be futile. Cockrell v. Sparks, 510

F.3d 1307, 1310 (11th Cir. 2007).

      We agree with the district court that Klayman failed to allege facts sufficient

to support Article III standing, and we adopt the district court’s reasoning on this

issue as set forth in its order entered on August 11, 2015. See Order Granting Mot.

to Dismiss, Klayman v. Clinton, et al., No. 9:15-cv-80388-DMM, slip op. at 5-9

(S.D. Fla. filed Aug. 11, 2015). In particular, we agree that under Kissinger v.

Reporters Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980), Klayman

has no general property interest in government records and FOIA does not provide

for “private actions to recover records wrongfully removed from Government

custody.” In addition, Klayman’s alleged economic injury is purely speculative

and thus insufficient to support Article III standing. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992).



                                          3
              Case: 15-14080     Date Filed: 08/15/2016   Page: 4 of 4


      We also agree with the district court that Klayman’s proposed second

amended complaint failed to cure the standing deficiencies. Indeed, Klayman

concedes that the proposed second amended complaint is substantively no different

from the amended complaint. Like its predecessor, the proposed second amended

complaint contains no factual allegations that would show a concrete injury-in-fact,

as required for Article III standing. Moreover, it asserts the same FOIA-created

property interest that Kissinger rejected. We thus affirm the denial of his motion to

amend.

      Because we affirm for lack of constitutional standing, we do not examine the

merits of Klayman’s claims. See Bochese v. Town of Ponce Inlet, 405 F.3d 964,

985 (11th Cir. 2005). Accordingly, we vacate the district court’s alternative

holdings, which purport to reach the merits, and remand with instructions to

dismiss this action without prejudice. See DiMaio v. Democratic Nat’l Comm.,

520 F.3d 1299, 1303 (11th Cir. 2008).

      AFFIRMED.




                                         4